Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 30, 2015                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
  150513                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein,
                                                                                                                     Justices
  JENNIFER STEPHENS, as assignee of
  JACK EDWARD FRITZ,
            Plaintiff-Appellee,
  v                                                                SC: 150513
                                                                   COA: 314700
                                                                   St. Clair CC: 11-001276-NI
  WORDEN INSURANCE AGENCY, L.L.C.,
           Defendant-Appellee,
  and
  DAVID SHAMALY,
           Defendant-Appellant.

  ____________________________________/

        On order of the Court, the application for leave to appeal the October 16, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 30, 2015
           a0930
                                                                              Clerk